DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021, May 07, 2021, August 24, 2021 and October 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on March 26, 2021 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-15, 18 and 23-26 of U.S. Patent No. 10,993,622. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘963 patent appear to disclose substantially identical subject matter with the instant claims being simply broader than the patent claims. 

Conclusion
The prior arts relevant to the claimed invention are cited below:
Vance et al., US 2015/0373293 A1. Vance was cited in the previous Office action for rejecting claims 1, 23 and 24. Vance discloses a camera configured to acquire a video at a first frame rate, and acquire the video at a second frame rate in response to a change of the environmental condition. Vance does not teach that the frame rate switch is in response to a trigger that is based upon a movement rate change of the subject to be videoed that is monitored via a different camera. Vince does not disclose any trigger being generated based on a monitoring by one device and sent to another device for a frame rate switching.
Kim et al., US 2018/0228375 A1. Kim was cited in the previous Office action for rejecting claims 1, 23 and 24. Kim discloses a fluorescence camera that records the first and the second views using different wavelengths of fluorescence light sources in an interleaved manner. Kim does not teach that the second view is captured with a lower frame frequency that is switched based on a trigger that is based upon a movement rate of the subject to be imaged monitored via a second camera. Kim does not disclose any trigger being generated based on a monitoring by one device and sent to another device for a frame rate switching.
Elg et al., US 2016/0155472 A1. Elg was cited in the previous Office action for rejecting claims 1, 23 and 24. Elg discloses imaging sensors configured to switch frame rates based on the amount of motion detected. Elg does not teach a trigger, based upon the amount of motion, being sent to a fluorescence camera for adjusting the capture frame rate. Elg does not disclose any trigger being generated by one device and sent to another device for a frame rate switching.
Choi et al., “A spatial-temporal multiresolution CMOS image sensor with adaptive frame rates for tracking the moving objects in region-of-interest and suppressing motion blur”., IEEE Journal of Solid-State Circuits, Vol. 42, No. 12, 2007. Choi teaches a CMOS image sensor operates at a lower frame rate and generates 1-bit motion images that is used to determine the ROI for tracking the moving object. The determined ROI is then read at a high frame rate to suppress the motion blur. Even considering that the 1-bit motion image for ROI determination is the trigger, Choi does not teach that such a trigger is sent to a second camera to switch the frame rate of the second camera. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793